Louis D. Wilson made his will on 26 May, 1833, and therein devised to Eliza Cotten two lots in the town of Tarboro, which he then owned. He also devised to John F. Speight, the chairman of the County Court of Edgecombe, and his successors in office, the residue of his estate, both real and personal, (289) for the use and benefit of the paupers of that county, to be appropriated and managed under the superintendence of the justices of the peace of the county. The will was in the testator's own handwriting and signed by him, and at the time deposited by him among his valuable papers. In 1847, being about to leave the State, he deposited with a friend, for safekeeping during his absence, his valuable papers, including his will, and he died while absent. Eliza Cotten died before 1847, and, between the making of the will and 1847, the testator purchased a tract of land. The defendant claimed both the land thus purchased and the lots devised to Eliza Cotten, under the residuary clause in the will; and they are also claimed by the lessors of the plaintiff, who are the testator's heirs at law, and have brought this suit for them. On the trial the court held that the premises passed under the will to the defendant; and the plaintiff suffered a nonsuit and appealed.
If the heirs at law be not entitled, it must be by force of a republication of the will, or the operation on it of the act of 1844, ch. 83; for nothing was better settled under the former statute of wills than that land purchased after the making of the will did not pass by it, however general the terms of the devise might be. The reason was that a devise is *Page 203 
a conveyance, and therefore must operate on a specific subject. For the same reason, if a devise failed by the death of a devisee before the testator, the land did not fall into the residue, but went to the heir at law; for, although land may pass under a residuary clause of a will, as well as personalty, yet there is this difference in the operation of that clause on realty and personalty, that it takes in everything of the latter kind that is not well disposed of; whereas, in respect to the former,          (290) it takes in only what is not before given away in the will — for each gift of land, whether so in terms or not, is in law specific, and one cannot be enlarged by the failure of the other, unless there be a limitation over in the event that happened.Morris v. Underdon. Willes, 293; Howe v. Dartmouth, 7 Ves., 137. It was one purpose of the act of 1844 to alter the law in that point. The question, then, really is, from what time this will operated.
Nothing appears in the probate of the will to show that the Court of Probate undertook to determine that question; and, as far as it is stated, it was proved as a will speaking in respect of the land from its date, and not by force of a republication. InJiggetts v. Maney, 5 N.C. 258, it was held that a will of this kind, unattested and written by the testator and deposited among his valuable papers, did not operate from his death, but from its date. It was strongly argued that, as the date was an immaterial part of an instrument, the publication was to be referred to the period at which the will became of force. But the court thought that the publication was to be referred to its date, and that the preservation of it by the testator among his valuable papers was not a republication of it from day to day as long as he lived, but only the recognition of it as a subsisting will, in the same manner as his keeping it would be regarded if it had been an attested will. The same principle seems to apply with equal force to what was done in this case — if that question now be open for the decision of the Court, as we suppose it to be. We do not mean to say, if a testator deliver his holograph will of a prior date to a person for safe-keeping, in such terms as show an intention that it shall speak as a will from that time, that such acts and declarations may not amount to a publication or republication then. How that would be we do not at present undertake to consider, though we suppose it would            (291) amount to publication. But we conceive that if a publication can be thus shown, there must be a plain expression of purpose that what is then said and done should be a republication; by which we mean that the party meant the instrument to operate as an instrument of that date, and not of that which *Page 204 
it bears upon its face. It requires strong proof of the intention, because it is in apparent conflict with the instrument itself, which he is taking the means of preserving in its original form, and which, therefore, it is to be supposed, prima facie, at least, he meant to operate according to its form. Here the case states simply a delivery by the testator to another person of a number of valuable papers for preservation during an absence of uncertain duration in a distant country, and that among these papers was this will. But it does not seem that a single word was said of the will in particular, or that the friend even knew that one of the papers was a will. It was in truth nothing more than a mode of preservation of conveyances, securities, and this will in the strong box of a friend, instead of his own, and is barely a recognition of the papers as a subsisting will, without any reference to the time from which its subsistence was to be reckoned, but leaving it to speak for itself on that head. It is no more a republication of this than it would have been of an attested will. No doubt a codicil would be a republication, and, if that had been executed according to the act of 1784, in either way, it would have had that effect. But that would be an act of an explicit character, though it was once much contested whether a codicil would be a republication of a previous will. In the case here there is nothing whatever by which more can be collected than that the party treated this paper as a will in 1847; but, without something more, it must be taken that he treated it, not only as then being so, but as having been (292) so from the time he made it. If it had been without date, it would necessarily be otherwise; but as it is, the court holds that the instrument is, as a will of lands, to be referred as to the period from which it operates, in respect of its publication merely, to the date of it.
It was further contended for the defendant that the case is governed by section 3 of the act of 1844, which enacts that every will shall be construed, with reference to the real and personal estate comprised in it, to speak and take effect as if it had been executed immediately before the death of the testator, unless a contrary intention shall appear by the will. The rule of construction laid down by the statute is clear enough; but still it remains to be ascertained to what wills it is to be applied. Undoubtedly, it has no application to wills before consummated by the death of the maker. The Legislature did not mean to touch vested rights by changing the meaning which the law gave to an instrument at the time it was executed and went into operation. The question is, whether it was intended to change the meaning and legal effect of a provision from what it was *Page 205 
when it was made, into something else, because the party lived to the time at which the Legislature said that such provisions should have a meaning different from that imported by the instrument at its inception. We conceive that it was not so intended, and that the construction there prescribed applied only to wills thereafter to be executed or published. Salter v. Bryan,26 N.C. 494, it is true, is not an authority in point, because the statute on which the question then arose used the words, "made after" such a day. But that only made the point the clearer, because it expressed what, upon all just rules of interpretation, would be implied without it. It is true that in theMatter of Elcock's will, 4 McCord, 39, it was held that a will executed properly, according to the law existing at its execution, is not good unless it be also in the form prescribed by the law existing at the death of the maker, and that              (293) decision is noticed without disapprobation in the opinion given in the case in this Court. But that was merely an incidental remark, accompanying the observation, that the case was distinguished from that before the court, inasmuch as our statute used the words "made after," while that in South Carolina did not. We had no concern with that case then, except to distinguish ours from it. But upon an examination of that case, we own the reasoning does not satisfy our minds, and that both on principle and authority we adopt the opposite conclusion. The English statute of frauds enacted that "from and after 24 June, 1677, no action shall be brought to charge any person upon any agreement, etc., unless such agreement be in writing"; and in another section it enacted in the same words that "from and after 24 June, 1677, no devise of land should be good, unless," etc. An action was brought after the statute upon a parol agreement before the statute, and it was held that it would lie; for, although the power of the Parliament extended that far, the court said it would not be presumed that the act had a retrospect to take away an action to which the plaintiff was entitled; and the court went on to say, "if a will had been made before 24 June, and the testator had died afterwards, yet the will had been good, though it had not been in pursuance of the statute." Gilmore v. Shooter. This case is reported in 2 Mod., 310, and by several other reporters of that day, and, we believe, has never been seriously questioned in England. On the contrary, it has been approved and its principle acted on by Lord Hardwicke in several cases which arose under similar provisions in the mortmain acts. Attorney-Generalv. Andrews, 2 Ves., 224; Ashburnham v. Broadham, 2 Atk., 36, and Attorney-General v. Lloyd, 3 Atk. We conceive that *Page 206 
those decisions are precisely in point here. For, although the Stat. 29 Charles II. fixes a time, 24 June, 1677, and ours (294) is silent in that respect, yet it is precisely the same thing. Because the English act does not say no will made after 24 June shall be good, but that after that time no devise shall be good, unless the will be written, signed by the testator, and as prescribed. It was therefore held in the manner it was, upon a principle of sound construction, as if the word "made" had been in the act, because the court presumed the Legislature had in view only such instruments as had their origin after the statute. Now, our act, though upon its face it fixes no time expressly for the execution of the wills to which its rule of construction is to apply, yet, by the general law, it is to be supposed to have in it a provision that it shall operate thirty days after the rise of the Assembly; and with such a provision it would, in this respect, be exactly like the St. 29 Chas. II. There is another observation on the act of 1844 that seems decisive of this question. The different sections are not so many independent provisions; but, being upon the same subject, they are to be construed together. Then if it is asked, for example, to what wills the rule of construction prescribed in the third section refers, it is plain, we think, that it refers to wills of the same kind, in respect to the period of their execution, as those spoken of in the preceding parts of the act. Now, the first section authorizes devises of certain interests not before capable of being devised, including real estate acquired subsequently to the execution; and the language of that section clearly makes it operate prospectively only. It is, "that it shall be lawful for any testator," etc.; and "that the power hereby givenshall extend," etc. In fine, we are satisfied that when a party used words to which the law annexed a certain sense at the time they were used, it was not the intention of the Legislature to say that, by the party's living to a certain day, it should be understood that he used them in a different sense. We (295) think the enactment was altogether prospective; and therefore deem the judgment of the Superior Court erroneous.
PER CURIAM.            Judgment reversed, and venire de novo.
Cited: Williams v. Davis, 34 N.C. 23; Sawyer v. Sawyer, 52 N.C. 139;Robbins v. Windley, 56 N.C. 389; Jenkins v. Mitchell, 57 N.C. 209;Williamson v. Williamson, 58 N.C. 143, 4; Mordecai v. Boylan, 59 N.C. 368. *Page 207